Case 2:20-cv-04161-PA-SP Document 18 Filed 08/19/20 Page 1 of 1 Page ID #:208

 1
                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10   DARRYL A. JACKSON,                       Case No. CV 20-4161 PA (SP)
11               Petitioner,                  JUDGMENT
12         v.

13   VON BLANCKENSEE, et al.,
                 Respondents.
14
15
16         Pursuant to the Order Accepting In Part and Denying In Part Findings and
17   Recommendation of United States Magistrate Judge,
18         IT IS HEREBY ADJUDGED that the Petition is denied and this action is
19
     dismissed with prejudice.
20
     DATED: August 19, 2020
21
                                               ___________________________________
                                               _____
                                                   _______
                                                         _________________________
22                                                         Percy Anderson
                                                           Percy
                                                 UNITED STATES
                                                         ST
                                                          TATES DISTRICT JUDGE
23
24
25
26
27
28
